Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/09/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PGPub 2014/0319623, hereinafter referred to as “Tsai”).


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US PGPub 2014/0319623, hereinafter referred to as “Tsai”).
Tsai discloses the semiconductor device as claimed.  See figures 1A-8 and corresponding text, where Tsai teaches, pertaining to claim 1, a semiconductor device, comprising: a first nanowire structure (112) suspended over a substrate (110) and having an n-channel region (figure 1A-1D; [0013-0026]); 
a second nanowire structure (112) suspended over the substrate and having a p-channel region (figure 1A-1D; [0013-0026]); 
a first annular hafnium oxide layer encircling the n-channel region (figure 1A-1D; [0013-0026]); 
a second annular hafnium oxide layer encircling the p-channel region (figure 1A-1D; [0013-0026]); 

a second annular cap layer encircling the second annular hafnium oxide layer, wherein the first and second annular cap layers are made of a same material that is lanthanum oxide, yttrium oxide, or strontium oxide (figure 1A-1D; [0013-0026]); 
a first metal gate electrode encircling the first annular cap layer (figure 1A-1D; [0013-0026]); and 
a second metal gate electrode encircling the second annular cap layer, wherein the first and second metal gate electrodes have a same metal composition (figure 1A-1D; [0013-0026]). 
However, Tsai fails to show, pertaining to claim 1, a suspended first and second nanowire; an annular configuration.
The applicant fails to disclose the criticality of the suspended nanowire; and/ or annular configuration.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute, a suspended first and second nanowire; or an annular configuration, in the device of Tsai, with the motivation of a matter of choice in changing in the shape during routine experimentation (See MPEP 2144.04 IV B) 

Tsai teaches, pertaining to claim 2, wherein the first metal gate electrode and the second metal gate electrode both include a p-work function metal (figure 1A-1D; [0013-0026]). 
pertaining to claim 3, wherein the first metal gate electrode comprises a p-work function metal layer encircling and contacting the first annular cap layer (figure 1A-1D; [0013-0026]).
Tsai teaches, pertaining to claim 4, wherein the second metal gate electrode comprises a p-work function metal layer encircling and contacting the second annular cap layer (figure 1A-1D; [0013-0026]). 
Tsai teaches, pertaining to claim 5, wherein the first metal gate electrode comprises an annular layer of binary compound of titanium and nitrogen encircling and contacting the first annular cap layer (figure 1A-1D; [0013-0026]). 
Tsai teaches, pertaining to claim 6, wherein the first metal gate electrode comprises an outermost metal structure encircling and contacting the annular layer of binary compound of titanium and nitrogen, and the outermost metal structure extends along a direction perpendicular to a longitudinal axis of the first nanowire structure (figure 1A-1D; [0013-0026]). 
Tsai teaches, pertaining to claim 7, wherein the second metal gate electrode comprises an annular layer of binary compound of titanium and nitrogen encircling and contacting the second annular cap layer (figure 1A-1D; [0013-0026]). 
Tsai teaches, pertaining to claim 8, wherein the second metal gate electrode comprises an outermost metal structure encircling and contacting the annular layer of binary compound of titanium and nitrogen, and the outermost metal structure extends along a direction perpendicular to a longitudinal axis of the first nanowire structure (figure 1A-1D; [0013-0026]). 
pertaining to claim 9, further comprising: a pair of gate spacers extending along opposite sidewalls of the first metal gate electrode, wherein the first nanowire structure extends through the pair of gate spacers (figure 1A-1D; [0013-0026]). 
Tsai teaches, pertaining to claim 10, further comprising: a pair of gate spacers extending along opposite sidewalls of the second metal gate electrode, wherein the second nanowire structure extends through the pair of gate spacers (figure 1A-1D; [0013-0026]). 
Tsai teaches, pertaining to claim 11, a semiconductor device, comprising: 
a first nanowire structure extending in parallel with a substrate and spaced apart from the substrate, the first nanowire structure having a silicon (Si) channel region (figure 1A-1D; [0013-0026]); 
a second nanowire structure extending in parallel with the substrate and spaced apart from the substrate, the second nanowire structure having a silicon germanium (SiGe) channel region (figure 1A-1D; [0013-0026]); 
a first ring-shaped hafnium oxide layer encircling the Si channel region (figure 1A-1D; [0013-0026]); a second ring-shaped hafnium oxide layer encircling the SiGe channel region, wherein both the first and second ring-shaped hafnium oxide layers are doped with lanthanum, yttrium, or strontium (figure 1A-1D; [0013-0026]); 
a first metal gate electrode encircling the first ring-shaped hafnium oxide layer; and a second metal gate electrode encircling the second ring-shaped hafnium oxide layer, wherein the first and second metal gate electrodes have a same metal composition (figure 1A-1D; [0013-0026]). 
However, Tsai fails to show, pertaining to claim 11, a first and second nanowire; an ring-like configuration.
The applicant fails to disclose the criticality of the suspended nanowire; and/ or annular configuration.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute, a first and second nanowire; a ring-shape configuration, in the device of Tsai, with the motivation of a matter of choice in changing in the shape during routine experimentation (See MPEP 2144.04 IV B) 

pertaining to claim 12, wherein the first metal gate electrode comprises a ring-shaped layer of binary compound of titanium and nitrogen encircling the first ring-shaped hafnium oxide layer (figure 1A-1D; [0013-0026]). 
Tsai teaches, pertaining to claim 13, further comprising: an oxide layer of lanthanum, yttrium, or strontium between the ring-shaped layer of binary compound of titanium and nitrogen and the first ring-shaped hafnium layer(figure 1A-1D; [0013-0026]). 
Tsai teaches, pertaining to claim 14, wherein the second metal gate electrode comprises a ring-shaped layer of binary compound of titanium and nitrogen encircling the second ring-shaped hafnium oxide layer (figure 1A-1D; [0013-0026]). 
Tsai teaches, pertaining to claim 15, further comprising: an oxide layer of lanthanum, yttrium, or strontium between the ring-shaped layer of binary compound of titanium and nitrogen and the second ring-shaped hafnium layer (figure 1A-1D; [0013-0026]). 
Tsai teaches, pertaining to claim 16, wherein the second nanowire structure comprises a silicon nanowire and an epitaxial SiGe sheath formed around the silicon nanowire having the SiGe channel region (figure 1A-1D; [0013-0026]). 

Tsai teaches, pertaining to claim 17, a semiconductor device, comprising: a silicon (Si) channel region suspended over a substrate(figure 1A-1D; [0013-0026]); a silicon germanium (SiGe) channel region suspended over the substrate(figure 1A-1D; [0038])[0013-0026]); a first hafnium oxide layer forming a closed-loop ring enclosing the Si channel region (figure 1A-1D; [0013-0026]); a second hafnium oxide layer forming a 

However, Tsai fails to show, pertaining to claim 17, a suspended first and second nanowire; a closed-loop ring configuration.
The applicant fails to disclose the criticality of the suspended nanowire; and/ or annular configuration.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute, a suspended first and second nanowire; a closed-loop ring configuration, in the device of Tsai, with the motivation of a matter of choice in changing in the shape during routine experimentation (See MPEP 2144.04 IV B) 
Tsai teaches, pertaining to claim 18, wherein both the first work function metal and the second work function metal are a binary compound of titanium and nitrogen (figure 1A-1D; [0013-0026]). 
Tsai teaches, pertaining to claim 19, wherein both the first work function metal and the second work function metal are a p-work function metal (figure 1A-1D; [0013-0026]). 
Tsai teaches, pertaining to claim 20, further comprising: a silicon nanowire encircled by the SiGe channel region (figure 1A-1D; [0038], [0013-0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             June 19, 2021